Mr. Justice Lacey delivered the opinion of the Court. This was a bill filed by appellee against appellant to foreclose a chattel mortgage on a quantity of household furniture. The appellant answered the bill setting up that the consideration of the note secured was immoral and against public policy, in this, that appellee sold the furniture, lease and good will of the business of keeping a house of ill-fame, in Chicago, for $8,000, of which $3,000 was paid down in cash and the notes in question executed aggregating $5,000 secured by the mortgagee on the furniture sought to be foreclosed. Appellant and her lawyer, Trumbull, testify that the sale included the good will of the business, and appellant testified that appellee was to remain two or three weeks with her and aid her in the business by introducing her to the patrons of the house. The claim of appellee was that she sold nothing but the furniture. She did not remain or aid in the business or agree to do so. The testimony of appellee contradictory of appellant was corroborated by that of her agent, Robert W. Champion, who aided her in the transfer of the lease from her landlord to appellant. Appellee and her witness testified that the sale was only of the furniture, and no part of the consideration was the good will or lease, and that the furniture was worth the amount given. We think that the appellant failed to prove that the carrying on of the business entered into the consideration, or that the good will was a part of it. Appellant admitted prima faoie- in making the note and mortgage the valid consideration of the note, and took the burden of proof on herself to establish an illegal consideration. The property was adapted to innocent uses and need not necessarily be used for immoral purposes. Neither the notes nor the mortgage contained any provision that the debt was to be in any part discharged from proceeds of prostitution, and we think there is no sufficient evidence that it should be so paid. Appellee was only concerned in getting the pay for the furniture sold. Both of the parties are equally immoral and prostitutes; the one is no better in that respect than the other. The court is simply called upon to decide appellee’s right to maintain this action and to determine the property rights of the parties. There was no requirement that the house should be kept as one of prostitution or assignation in order to pay the notes. The most that can be inferred from the proof is that the appellee knew that the appellant intended to use the furniture in that business and could do so if she would. It seems to be well stated by authority in this country that “ the mere fact that the seller knows that the goods sold will be applied to an illegal purpose will not of itself be ordinarily sufficient to deprive him of his right of payment therefore.” 1 Story on Con., Sec. 524, 4th Ed.; Tracy v. Tolmoor, 14 N. Y. Appeals, 262; Hill v. Spear, 50 N. H. 253; Halman v. Johnson, 1 Con. 341; Mahoode v. Toalza, 26 La. Ann. 103. Humorous other cases might be cited, but the above are sufficient to prove the rule. We are of the opinion that appellant failed to make out a defense to the foreclosure. The decree of foreclosure is therefore affirmed.